DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of claims 1 – 8 and 10 in the reply filed on 01/08/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 6 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding the first and second DCIs, claim 6 recites that they are “located in a previous time region”. However, it is unclear as to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Noh (US 20190037601 A1) in view of Babaei (US 20170332410 A1)

Regarding claim 1, Noh discloses subject matter relating to DCI transmission in LAA. Specifically, Noh discloses a method of receiving an uplink channel by a base station (BS receives UL channel; see Fig. 8) in a wireless communication system supporting an unlicensed band (unlicensed band; see Title), the method comprising: 
transmitting to a first user equipment to transmit an uplink control channel, a first Downlink Control Indicator (DCI) including downlink scheduling information (BS sends PDCCH with DL scheduling information to UE; see paragraph [0072] and Fig. 8a; scheduling info is in a DCI contained in the PDCCH; see paragraphs [0045], [0055], and [0069]; UE subsequently transmits a PUCCH (i.e. UL control channel); see paragraph [0072] and Fig. 8a), and transmitting plurality of UEs; see paragraph [0055]; BS sends PDCCH with UL scheduling information to UE; see paragraph [0073] and Fig. 8b; scheduling info is in a DCI contained in the PDCCH; see paragraphs [0045], [0055], and [0069]; UE subsequently transmits a PUCCH (i.e. UL control channel); see paragraph [0073] and Fig. 8b),
wherein each of the first DCI and the second DCI comprises information on a resource region for a corresponding user equipment (DCIs include resource allocation information of the UEs; see paragraph [0045]) to perform a channel access procedure for transmission of a corresponding uplink channel (DCIs are used to perform the corresponding UL transmission; see paragraph [0045] in light of Figs. 8a and 8b); and 
receiving at least one of the uplink control channel and the uplink data channel transmitted (UL transmissions; see Figs. 8a and 8b) through the unlicensed band (transmission can be in unlicensed band; see paragraph [0019] and Fig. 9) based on a result of the channel access procedure in the resource region for the channel access procedure indicated by a corresponding DCI per user equipment (UL transmissions are sent based on result of channel access procedure; see paragraphs [0098 – 0127] and Figs. 12 and 13).
	Noh discloses using the DCIs to perform UL transmissions in general, but not specifically as part of a channel access procedure (although Noh is directed towards performing the channel access procedure; see paragraph [0001]), but does not disclose that the DCIs are used in the channel access procedure. 

eNB sends a DCI containing UL scheduling information to the UE that indicate to the UE on which resources to transmit the random access preamble following an LBT; see paragraph [0154])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Noh with Babaei by specifying that the DCI(s) disclosed by Noh contain scheduling information relating to UL transmissions that are part of a channel access procedure. One of ordinary skill would have found it obvious to do so, as Noh is directed to improvements to the channel access procedure; Noh’s DCI would work equally well for any kind of UL transmission, including transmission that are part of the channel access procedure. Further, the claim would have been obvious because the substitution of one known element for another, yielding predictable results, has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention. 

	Regarding claim 2, Noh and Babaei teach the subject matter of the parent claim(s), as noted above. Noh further discloses:
	wherein the resource region for the channel access procedure indicated by each of the first DCI and the second DCI comprises a same resource region (multiple UEs perform LBT in same symbol; see paragraph [0290] and Fig. 23)

Regarding claim 3, Noh and Babaei teach the subject matter of the parent claim(s), as noted above. Noh further discloses:
	wherein the uplink data channel and the uplink control channel are transmitted by being Time Division Multiplexed (TDMed) (PUSCH and PUCCH are TDM; see paragraph [0040] and Fig. 4), and 
	wherein the uplink control channel is transmitted in a time region before or after the uplink data channel by being adjacent to the uplink data channel in a time domain (PUSCH and PUCCH are adjacent in time domain; see paragraph [0040] and Fig. 7).

	Regarding claim 4, Noh and Babaei teach the subject matter of the parent claim(s), as noted above. Noh further discloses:
	wherein a transmission start point of the uplink data channel and a transmission start point of the uplink control channel are identical (same UE transmits PUSCH and PUCCH (i.e. they have the same transmission start point); see paragraphs [0044 – 0045] and Fig. 3).

	Regarding claim 5, Noh and Babaei teach the subject matter of the parent claim(s), as noted above. Noh further discloses:
	wherein the uplink data channel and the uplink control channel are transmitted by being Frequency Division Multiplexed (FDMed) (PUSCH and PUCCH can be FDM; see paragraph [0040] and Figs. 5 - 7), and


Regarding claim 10, Noh discloses a base station receiving an uplink channel in a wireless communication system (BS receives UL channel; see Fig. 8) supporting an unlicensed band (unlicensed band; see Title), the base station comprising: 
	a transmitter (communication module; see paragraph [0316] and Fig. 29 element 220); 
	a receiver (communication module; see paragraph [0316] and Fig. 29 element 220); and 
	a processor configured to operate by being connected to the transmitter and the receiver (processor connected to transceiver; see paragraph [0315] and Fig. 29 element 210), 
	wherein the processor is further configured to: 
		transmit to a first user equipment to transmit an uplink control channel, a first Downlink Control Indicator (DCI) including downlink scheduling information (BS sends PDCCH with DL scheduling information to UE; see paragraph [0072] and Fig. 8a; scheduling info is in a DCI contained in the PDCCH; see paragraphs [0045], [0055], and [0069]; UE subsequently transmits a PUCCH (i.e. UL control channel); see paragraph [0072] and Fig. 8a), and transmit to a second user equipment to transmit an uplink data channel, a second DCI including uplink scheduling information, respectively (plurality of UEs; see paragraph [0055]; BS sends PDCCH with UL scheduling information to UE; see paragraph [0073] and Fig. 8b; scheduling info is in a DCI contained in the PDCCH; see paragraphs [0045], [0055], and [0069]; UE subsequently transmits a PUCCH (i.e. UL control channel); see paragraph [0073] and Fig. 8b), 
		40wherein each of the first DCI and the second DCI comprises information on a resource region for a corresponding user equipment (DCIs include resource allocation information of the UEs; see paragraph [0045]) to perform a channel access procedure for UL transmissions are sent based on result of channel access procedure; see paragraphs [0098 – 0127] and Figs. 12 and 13)., and 
	wherein the processor is further configured to receive at least one of the uplink control channel and the uplink data channel (UL transmissions; see Figs. 8a and 8b) transmitted through the unlicensed band (transmission can be in unlicensed band; see paragraph [0019] and Fig. 9) based on a result of the channel access procedure in the resource region for the channel access procedure indicated by a corresponding DCI per user equipment (UL transmissions are sent based on result of channel access procedure; see paragraphs [0098 – 0127] and Figs. 12 and 13).
	Noh discloses using the DCIs to perform UL transmissions in general, but not specifically as part of a channel access procedure (although Noh is directed towards performing the channel access procedure; see paragraph [0001]), but does not disclose that the DCIs are used in the channel access procedure. 

	Babaei discloses subject matter relating to channel access in unlicensed systems. Specifically, Babaei discloses: (eNB sends a DCI containing UL scheduling information to the UE that indicate to the UE on which resources to transmit the random access preamble following an LBT; see paragraph [0154])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Noh with Babaei by specifying that the DCI(s) disclosed by Noh contain scheduling information relating to UL transmissions that are part of a channel access procedure. One of ordinary skill would have . 

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Noh (US 20190037601 A1) in view of Babaei (US 20170332410 A1) and in further view of Chen (US 20150181453 A1)

	Regarding claim 8, Noh and Babaei teach the subject matter of the parent claim(s), as noted above. Noh and Babaei do not explicitly disclose the limitations of claim 8.

	Chen discloses subject matter relating to unlicensed radio communications. Specifically, Chen discloses:
	wherein the first DCI and the second DCI are transmitted via user equipment group common downlink control information (scheduling information for UEs are transmitted via common DCI; see paragraph [0090])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Noh and Babaei with Chen by using a common DCI for the scheduling. One of ordinary skill in the art would have found it . 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	A) He - US 20160100382 A1 – New DCI formats

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/S.S./Examiner, Art Unit 2464        

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464